Citation Nr: 9902719	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than October 30, 
1996 for the assignment of a 20 percent disability rating for 
a right leg disability, to include neuropathy of the right 
common peroneal nerve. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
1985. 

This appeal to the Board of Veterans Appeals (Board) arose 
from a rating decision in February 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  That decision increased the rating to 20 percent 
and assigned an effective date of October 30, 1996.  


FINDINGS OF FACT

1.  Effective to October 1, 1985, the day following discharge 
from service, service connection was established for a right 
leg disability (originally rated as chronic anterior 
compartment syndrome, post fasciotomy, with residual distal 
peroneal nerve palsy), rated as 10 percent disabling. 

2.  In June 1988, the veteran was notified by letter at his 
last known address that a VA compensation examination would 
be scheduled for July 1988, and that failure to report for 
this examination would result in the reduction or 
discontinuance of benefits.

3.  On July 10, 1988, the veteran failed to report for a 
scheduled VA compensation examination; VA compensation 
benefits were terminated effective September 1, 1988.  

4.  The veterans new application for increased compensation 
for a right leg disability was received at the RO on 
September 26, 1990; on October 4, 1990, the RO informed the 
veteran, at his last known address, that the RO needed 
medical evidence that the right leg disability had increased 
in severity; in January 1991, the RO discontinued the 
veterans benefits, based on the failure of the veteran to 
provide medical evidence previously requested. 

5.  On October 30, 1996, the veteran submitted a new claim 
for an increased rating; in a February 1997 rating decision, 
a 20 percent disability rating was assigned for the veterans 
service-connected right leg disability, effective to October 
30, 1996. 


CONCLUSIONS OF LAW

1.  The veterans failure to report for the July 1988 VA 
compensation examination constituted abandonment of his claim 
for compensation for right leg disability, and discontinuance 
of compensation payments was authorized and proper.  
38 C.F.R. §§ 3.158(b), 3.655 (1998). 

2.  The veterans failure to submit requested medical 
evidence to VA within a year from October 4, 1990, 
constituted abandonment of his September 1990 claim for 
increased compensation for right leg disability.  38 C.F.R. 
§ 3.158(a) (1998). 

3.  Increased compensation for right leg disability shall 
commence not earlier than October 30, 1996, the earliest date 
of filing of a new claim which was not abandoned.  38 C.F.R. 
§§ 3.158(a), 3.330 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that he has presented a claim which is plausible.  
Additionally, the Board finds that the available facts have 
been properly developed, and that the duty to assist in 
developing those facts is completed.  38 U.S.C.A. § 5107 
(West 1991).  

In this veterans case, effective October 1, 1985, the day 
following discharge from service, service connection was 
established in July 1986 for a right leg disability 
(originally rated as chronic anterior compartment syndrome, 
post fasciotomy, with residual distal peroneal nerve palsy), 
rated as 10 percent disabling under Diagnostic Code 8523. The 
July 1986 award letter to the veteran notes that the award 
was subject to recoupment of severance pay in the amount of 
$9798. In June 1988, the veteran was notified by letter to 
his last known address that a VA compensation examination to 
determine whether his disability had improved would be 
scheduled for July 1988, and that failure to report for this 
examination would result in the reduction or discontinuance 
of benefits.  On July 10, 1988, the veteran failed to report 
for a scheduled VA compensation examination, and by letter 
dated September 1, 1988, the veteran was notified of the 
denial of his claim. He also was advised that no further 
action could be taken unless he agreed to report for VA 
examination. Procedural and appellate rights were set forth. 
VA compensation benefits were terminated effective September 
1, 1988. 

In this case, the Board finds that the veteran, without good 
cause, failed to report for the July 1988 VA compensation 
examination within a year from the date requested, and this 
constituted abandonment of his claim for compensation for 
right leg disability. The evidence does not demonstrate that 
the veteran was prevented by good cause from attending the 
scheduled July 1988 VA compensation examination.  See 
38 C.F.R. § 3.655 (examples of good cause include illness or 
hospitalization, or death of immediate family).  The veteran 
does not contend that good cause existed, only that the 
examination should not have been scheduled.  In fact, in his 
substantive appeal, the veteran admits that he moved and 
failed to provide VA with a forwarding address.  If the 
veteran failed to receive correspondence concerning his award 
of VA compensation benefits, it was due to his failure to 
provide VA an up-to-date address rather than any action by 
VA.

With regard to the veterans argument presented in his 
substantive appeal that VA should not have scheduled the July 
1988 examination, the Board notes that the veteran cites 
38 C.F.R. § 3.327(b)(2)(iii) to the effect that VA should not 
schedule a reexamination where the disability is permanent in 
nature.  However, the veteran has presented no competent 
medical evidence that his right leg disability could never 
show improvement.  It is not the veterans determination, but 
VAs determination to make as to whether a reexamination is 
necessary.  38 C.F.R. § 3.327(a) (1998) specifically provides 
that reexamination will be requested whenever VA determines 
there is a need to verify either the continued existence or 
the current severity of a disability.  Moreover, 38 C.F.R. 
§ 3.327(a) specifically provides that the guideline the 
veteran cited regarding permanent disabilities shall not be 
construed as limiting VAs authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 

The veterans new application for compensation for a right 
leg disability was received at the RO on September 26, 1990.  
On October 4, 1990, the RO informed the veteran, at his last 
known address, that, in order to evaluate his claim for 
increased compensation, the RO needed medical evidence that 
the right leg disability had increased in severity.  

The pertinent regulation provides that, where evidence 
requested for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation or monetary allowance 
based on such evidence shall commence not earlier than the 
date of filing the new claim.  38 C.F.R. § 3.158(a). 

In January 1991, the RO discontinued the veterans benefits, 
based on the failure of the veteran to provide any previously 
requested medical evidence.  The veterans failure to submit 
requested medical evidence to VA within a year from October 
4, 1990, constituted abandonment of his claim for increased 
compensation for right leg disability.  38 C.F.R. § 3.158(a). 

On October 30, 1996, the veteran submitted a claim for an 
increased rating.  In a February 1997 rating decision, a 20 
percent disability rating was assigned for the veterans 
service-connected right leg disability, effective to October 
30, 1996.  The Board finds that October 30, 1996 is the 
proper effective date for an increased compensation to 20 
percent disability for right leg disability.  The medical 
evidence requested by the RO was for the purpose of 
determining continued entitlement; the veteran thereafter 
abandoned this claim by not providing the requested 
information within one year; the veteran abandoned a 
subsequent September 1990 claim.  The controlling regulation 
provides that, once the right to such benefits is finally 
established, compensation  shall commence not earlier than 
the date of filing of a new claim, which, in this case, the 
Board finds to be October 30, 1996.  38 C.F.R. §§ 3.158(a), 
3.330 (1998). 

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107. 


ORDER

Entitlement to an effective date earlier than October 30, 
1996 for the assignment of a 20 percent disability rating for 
a right leg disability, to include neuropathy of the right 
common peroneal nerve, is denied. 


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
